UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
MARK MILLER,                        )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )   Civil Action No. 09-513 (PLF)
                                    )
FEDERAL BUREAU OF PRISONS et al., )
                                    )
      Defendants.                   )
___________________________________ )



                                              ORDER

               For the reasons stated in the accompanying opinion, it is hereby

               ORDERED that the defendants’ motion to dismiss or for summary judgment [9,

10] is GRANTED, and JUDGMENT is awarded to the defendants; and it is

               FURTHER ORDERED that the plaintiff’s motion to initiate criminal proceedings

[14] is DENIED.

               The Clerk of the Court shall remove this case from the docket of the Court. This

is a final, appealable order. See Fed. R. App. P. 4(a).



                                                      /s/
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATED: March 29, 2010